 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10                                                      Case No. 19cv2006-JAH (AHG)
     DOUGLAS TUCKER & HOLLY
11   HOLMES,                                       ORDER GRANTING JOINT
12                                     Plaintiffs, MOTION TO DISMISS
     v.
13
     EXPERIAN INFORMATION
14   SYSTEMS, INC.,
15                                     Defendant.
16

17

18         On March 25, 2020, Plaintiffs, Douglas Tucker and Holly Holmes, and
19   Defendant, Experian Information Systems, Inc., filed a joint motion to dismiss this
20   case with prejudice. See Doc. No. 17.
21         IT IS HEREBY ORDERED that the joint motion is GRANTED. The case is
22   DISMISSED with prejudice. Each party will bear its own costs and attorneys’ fees
23   in connection with this action.
24         IT IS SO ORDERED.
25

26   Dated: March 25, 2020
27                                                       __________________________
28
                                                         Hon. John A. Houston
                                                         United States District Judge


                                                    1
